EXHIBIT 10.41 STOCK PURCHASE AGREEMENT BY AND BETWEEN LOCATION BASED TECHNOLOGIES, INC. AND AARON TAYLOR Dated May 15, 2009 TABLE OF CONTENTS Page 1. Agreement to Sell and Agreement to Purchase 1 1.1 Purchase of Shares 1 1.2 Closing 1 2. Consideration to be Paid by Buyer 1 2.1 Purchase Price for Shares 1 2.2 Payment of Purchase Price 1 3. Representations and Warranties of the Company 2 3.1 Organization and Good Standing 2 3.2 Authorization of Agreement 2 3.3 Capitalization 2 3.4 Financial Condition 2 3.5 Assets of the Company 2 3.6 Material Contracts 3 3.7 Labor and Employment Matters 3 3.8 Litigation 3 3.9 No Undisclosed Liabilities 4 3.10 Compliance with Law 4 4. Representations and Warranties of Buyer 4 4.1 Investment Intent 4 4.2 Review of SEC Filings 4 5. Covenants 4 5.1 Form D 4 5.2 Reporting Status 4 5.3 Schedule 13D 5 5.4 Use of Proceeds 5 5.5 Financial Information 5 5.6 Disclosure of Transaction 5 5.7 Conduct of the Business of the Company 5 6. Indemnification 5 6.1 Claims for Indemnification 5 6.2 Manner of Indemnification 6 6.3 Limitations on Indemnification 6 6.4 Sole Basis for Recovery 6 6.5 Insurance 6 7. Miscellaneous 6 7.1 Notices 6 7.2 Governing Law 7 7.3 Counterparts 7 7.4 Indemnification for Brokerage 7 7.5 Complete Agreement 7 7.6 Interpretation 7 7.7 Severability 7 7.8 Knowledge; Due Diligence Investigation 7 7.9 Expenses of Transactions 8 7.10 Amendment 8 7.11 Counterparts 8 i SCHEDULES Schedule 2.2 Instructions for Payment of Purchase Price Schedule 3.3 Obligations of the Company Schedule 3.4.1.1 Financial Statements Delivered to Buyer Schedule 3.4.2 Changes in Financial Condition of the Company Schedule 3.4.3 Defaults of the Company Schedule 3.5 Liens of the Company Schedule 3.8 Current Litigation Schedule 3.9 Undisclosed Liabilities Schedule 4.1 Stock Certificate Legend Schedule 5.4 Use of Proceeds ii STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of this 15th day of May, 2009 by and between the Location Based Technologies, Inc., a Nevada corporation (the “Company”) and Mr. Aaron Taylor (“Buyer”). R E C I T A L S A. The Company is in the business of developing, marketing and selling high quality personal location devices through its Anaheim, California facility (the “Business”). B. The Company desires to sell to Buyer 80,645 shares of its common restricted stock (the “Shares”), and Buyer desires to acquire the Shares on the terms and conditions hereinafter set forth. AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants, agreements, representations and warranties and subject to the conditions contained herein, the parties hereto covenant and agree as follows: 1. Agreement to Sell and Agreement to Purchase. 1.1 Purchase of Shares.
